Exhibit 10.1

SIXTH AMENDMENT TO LEASE

THIS SIXTH AMENDMENT TO LEASE (this “Sixth Amendment”) is made as of March     ,
2015, by and between ARE-480 ARSENAL STREET, LLC, a Delaware limited liability
company (“Landlord”), and TETRAPHASE PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are parties to that certain Lease Agreement dated as of
November 16, 2006, as amended by that certain First Amendment to Lease dated as
of September 9, 2011, as further amended by that certain Second Amendment to
Lease dated as of March 15, 2012, as further amended by that certain Third
Amendment to Lease dated as of September 18, 2012, as further amended by that
certain Fourth Amendment to Lease dated as of November 20, 2013, and as further
amended by that certain Fifth Amendment to Lease dated as of September 4, 2014
(as amended, the “Lease”). Pursuant to the Lease, Tenant leases certain premises
containing approximately 15,899 rentable square feet, consisting of (i) that
certain “Original Premises” consisting of approximately 15,149 rentable square
feet, and (ii) that certain “Expansion Premises” consisting of approximately 750
rentable square feet (collectively, the “Existing Premises”) in a building
located at 480 Arsenal Street, Watertown, Massachusetts (“Building”). The
Existing Premises are more particularly described in the Lease. Capitalized
terms used herein without definition shall have the meanings defined for such
terms in the Lease.

B. Landlord and Tenant desire to, among other things, amend the Lease to expand
the size of the Existing Premises by adding that portion of the Building
consisting of approximately 13,711 rentable square feet, as shown on Exhibit A
attached to this Sixth Amendment (the “Second Expansion Premises”).

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. Second Expansion Premises. In addition to the Existing Premises, commencing
on the Second Expansion Premises Commencement Date (as defined below), Landlord
leases to Tenant, and Tenant leases from Landlord, the Second Expansion
Premises.

 

2. Delivery. The “Second Expansion Premises Commencement Date” shall be April 1,
2015. Landlord shall deliver the Second Expansion Premises to Tenant on the
Second Expansion Premises Commencement Date.

Except as otherwise set forth in this Sixth Amendment: (i) Tenant shall accept
the Second Expansion Premises in their “as-is” condition as of the Second
Expansion Premises Commencement Date, subject to all applicable Legal
Requirements; (ii) Landlord shall have no obligation for any defects in the
Second Expansion Premises; and (iii) Tenant’s taking possession of the Second
Expansion Premises shall be conclusive evidence that Tenant accepts the Second
Expansion Premises and that the Second Expansion Premises were in good condition
as of the Second Expansion Premises Commencement Date.

Except as otherwise provided in this Sixth Amendment, Tenant agrees and
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of the Second Expansion Premises, and/or the suitability of the Second Expansion
Premises for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Second Expansion Premises are suitable for the Permitted Use.

 

LOGO [g918217dsp056.jpg]

 

1



--------------------------------------------------------------------------------

3. Definition of Premises and Rentable Area of Premises. Commencing on the
Second Expansion Premises Commencement Date, the defined terms “Premises” and
“Rentable Area of Premises” on Page 1 of the Lease shall be deleted in their
entirety and replaced with the following:

“Premises: That portion of the Building containing approximately 29,610 rentable
square feet, consisting of (i) approximately 15,149 rentable square feet
(“Original Premises”), (ii) approximately 750 rentable square feet (“Expansion
Premises”), and (iii) approximately 13,711 rentable square feet (“Second
Expansion Premises”), all as determined by Landlord, as shown on Exhibit A.”

“Rentable Area of Premises: 29,610 sq. ft.”

As of the Second Expansion Premises Commencement Date, Exhibit A to the Lease
shall be amended to include the Second Expansion Premises as shown on Exhibit A
attached to this Sixth Amendment.

 

4. Base Term. Commencing on the Second Expansion Premises Commencement Date, the
defined term “Base Term” on page 1 of the Lease is deleted in its entirety and
replaced with the following:

“Base Term: Commencing (i) with respect to the Original Premises on the
Commencement Date, (ii) with respect to the Expansion Premises on the Expansion
Premises Commencement Date, and (iii) with respect to the Second Expansion
Premises on the Second Expansion Premises Commencement Date, and ending with
respect to the entire Premises on November 30, 2016 (“Expiration Date”).”

 

5. Base Rent.

 

  a. Existing Premises. Tenant shall continue to pay Base Rent with respect to
the Existing Premises as provided in the Lease through the Expiration Date.

 

  b. Second Expansion Premises. Commencing on the Second Expansion Premises
Commencement Date through March 31, 2016, Tenant shall pay Base Rent with
respect to the Second Expansion Premises equal to $43.16 per rentable square
foot of the Second Expansion Premises per year. Commencing on April 1, 2016,
through the Expiration Date, Tenant shall pay Base Rent with respect to the
Second Expansion Premises equal to $44.46 per rentable square foot of the Second
Expansion Premises per year.

 

  c. Second Expansion Premises Additional Rent. In connection with its lease of
the Second Expansion Premises pursuant to this Sixth Amendment, Tenant shall be
required to pay to Landlord additional rent for the Second Expansion Premises in
the amount of $283,248.00 (“Second Expansion Premises Additional Rent”), which
full amount of the Second Expansion Premises Additional Rent shall be paid by
Tenant to Landlord in full concurrently with Tenant’s delivery of an executed
original of this Sixth Amendment to Landlord.

 

6. Tenant’s Share of Operating Expenses. Commencing on the Second Expansion
Premises Commencement Date, the defined term “Tenant’s Share of Operating
Expenses” set forth on page 1 of the Lease is deleted in its entirety and
replaced with the following:

“Tenant’s Share of Operating Expenses: 21.04%”

 

LOGO [g918217dsp056.jpg]

 

2



--------------------------------------------------------------------------------

7. Miscellaneous.

 

  a. This Sixth Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Sixth
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

 

  b. Landlord and Tenant each represents and warrants that it has not dealt with
any broker, agent or other person (collectively, “Broker”) in connection with
the transaction reflected in this Sixth Amendment and that no Broker brought
about this transaction. Landlord and Tenant each hereby agree to indemnify and
hold the other harmless from and against any claims by any Broker claiming a
commission or other form of compensation by virtue of having dealt with Tenant
or Landlord, as applicable, with regard to this leasing transaction.

 

  c. This Sixth Amendment is binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and assigns.

 

  d. This Sixth Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Sixth Amendment attached thereto.

 

  e. Except as amended and/or modified by this Sixth Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Sixth Amendment. In the
event of any conflict between the provisions of this Sixth Amendment and the
provisions of the Lease, the provisions of this Sixth Amendment shall prevail.
Whether or not specifically amended by this Sixth Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Sixth Amendment.

[Signatures are on the next page.]

 

LOGO [g918217dsp056.jpg]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment as of
the day and year first above written.

 

LANDLORD:    

ARE-480 ARSENAL STREET, LLC,

a Delaware limited liability company

   

By:   

  ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member       LOGO [g918217dsp060a.jpg] TENANT:     LOGO
[g918217dsp060b.jpg]            

 

LOGO [g918217dsp056.jpg]

 

4



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g918217dsp061.jpg]

 

LOGO [g918217dsp056.jpg]

 